Citation Nr: 0627251	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  04-14 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Whether new and material evidence had been received to 
reopen a claim for service connection for Epstein Barr Virus.

2. Entitlement to service connection for Epstein Barr Virus. 

3. Entitlement to service connection for a right hip 
disorder.

4. Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to April 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

In a July 2001 VA examination report, the examiner opined 
that the veteran's chronic fatigue was not clearly 
distinguishable from her chronic depression.  The Board views 
this statement as an inferred claim for chronic fatigue 
syndrome on a secondary basis due to her service-connected 
depressive disorder, claimed as post-traumatic stress 
disorder, and as such is referred to the RO for appropriate 
action.

In October 2005, the appellant testified at a hearing before 
the undersigned Veterans Law Judge at the RO (Travel Board 
hearing); a copy of this transcript is associated with the 
record.   

The issues of service connection for a right hip disorder and 
a right knee disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In a November 1998 decision, the RO denied service 
connection for Epstein Barr Virus; the veteran did not file a 
timely notice of disagreement (NOD).

2.  Evidence added to the record since the November 1998 RO 
decision is, either by itself or in connection with evidence 
already of record, so significant that it must be considered 
to fairly decide the merits of the appellant's claim.

3.  There is no competent medical evidence showing the 
veteran's Epstein Barr Virus is related to service.


CONCLUSIONS OF LAW

1.  The November 1998 RO decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  New and material evidence has been received since the 
November 1998 RO decision sufficient to reopen the 
appellant's claim for service connection for Epstein Barr 
Virus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

3.  The veteran's Epstein Barr Virus was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, a March 2001 letter informed the veteran 
of element (3), but the veteran did not receive notice of 
elements (1), (2) and (4) above before the unfavorable AOJ 
decision that is the basis of this appeal.  However, the 
Board finds that any defect with respect to the timing of the 
notice requirement was harmless error and the appellant has 
not been prejudiced thereby for the following reasons.  The 
veteran was notified of elements (1) and (2) in a June 2004 
letter; this gave her over a year to submit additional 
evidence before her claim was certified to the Board in 
September 2005.  In terms of element (4), it is unclear from 
the record whether the appellant was explicitly asked to 
provide "any evidence in [her] possession that pertains" to 
her claim prior the initial RO decision.  See 38 C.F.R. 
§ 3.159(b)(1).  However, as a practical matter the Board 
finds that she has been notified of the need to provide any 
evidence she has in her possession.  The June 2004 letter 
informed the appellant that it was her responsibility to make 
sure that VA received all requested records that were not in 
the possession of a Federal department or agency, and asked 
the veteran to inform VA if there was any other evidence she 
felt would support her claim.  Under these circumstances, the 
Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in her 
possession.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or effective date, if service connection 
was granted on appeal.  However, in light of the Board's 
determination that the criteria for service connection for 
Epstein Barr Virus have not been met, no effective date or 
disability rating will be assigned for either issue, so there 
can be no possibility of any prejudice to the claimant under 
the holding in Dingess.  Neither the appellant or her 
attorney has alleged any prejudice with respect to the timing 
of the notification, nor has any been shown.

Available service medical records, VA examination reports and 
medical records, non-VA medical records, the veteran's 
October 2005 Travel Board hearing transcript, and lay 
statements have been associated with the record.  The Board 
notes that the RO made three attempts to locate the veteran's 
service medical records, and in November 1998 made a formal 
finding of unavailability of service records.  The claims 
file contains those service medical records that the veteran 
had in her possession and submitted to VA.  VA has obtained, 
or made reasonable efforts to obtain, all evidence which 
might be relevant to the appellant's claim and VA has 
satisfied, to the extent possible, the duty to assist.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the appellant's claim.  

Without deciding whether VA's notice and development 
requirements have been satisfied with respect to the issue of 
whether new and material evidence has been received 
sufficient to reopen the service connection claim for Epstein 
Barr Virus, the Board finds that it is not prejudicial to the 
appellant to adjudicate the appellant's claim.  To the extent 
there may have been a deficiency of notice or assistance, 
there is no prejudice to the appellant in proceeding with 
this issue given the favorable nature of the Board's decision 
in reopening the appellant's claim.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 
C.F.R. § 20.1102 (2005) (harmless error).

New and Material Claim

The first issue before the Board is whether the appellant has 
submitted new and material evidence to reopen her previously 
denied claim of entitlement to service connection for Epstein 
Barr Virus.  The requirement of submitting new and material 
evidence to reopen a claim is a material legal issue that the 
Board is required to address on appeal.  Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In this regard, in November 1998, the RO denied service 
connection for Epstein Barr Virus.  The RO found that service 
connection was not warranted for the disorder since it was 
not diagnosed until several years after service, and there 
was no link between the current condition and the veteran's 
military service.  Since she did not file a timely NOD, the 
RO decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 
C.F.R. § 20.1100 (2005).  In a July 2001 rating decision, the 
RO reopened the veteran's claim and denied service 
connection.  The appellant perfected an appeal to the Board.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins 
v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 
38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998); Manio v. Derwinski, 1 Vet. App. 140 (1990).  
New and material evidence is evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  Second, if VA 
determines that the evidence is new and material, VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist has been fulfilled.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not new and material, the inquiry ends and the 
claim cannot be reopened.  The Board has reviewed all the 
evidence of record, and for the reasons and bases set forth 
below concludes that new and material evidence sufficient to 
reopen the appellant's claim for service connection for 
Epstein Barr Virus has been received.  

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).
 
The evidence received since the November 1998 rating decision 
includes: service medical records for the period from July 
1982 to January 1983, emergency room records from Good 
Samaritan Hospital in November 1985, emergency room records 
from Valley Lutheran Hospital in December 1991, treatment 
records from Mesa Lutheran Hospital from July to November 
1995, VA medical records from November 1997 to February 2001, 
VA examination reports from May 1998 and July 2001, January 
2001 lay statements from the veteran's mother, husband, and 
ex-husband, and testimony from her October 2005 Travel Board 
hearing.  This evidence is new, since it is not redundant of 
any other evidence previously considered.  It is also 
material, in that it bears directly and substantially upon 
the specific matter under consideration.  The veteran asserts 
that the medical records along with her testimony and other 
lay statements in the record support her claim that she has 
had Epstein Barr Virus since service.  The VA examination 
report from July 2001 includes an opinion that her Epstein 
Barr Virus is more likely due to human contact than it is due 
to the transfusions she received while in service.  This 
evidence is so significant it must be considered in order to 
fairly decide the merits of the claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001).  Accordingly, the appellant's service-connection claim 
for Epstein Barr Virus is reopened.  To this extent, the 
appeal is granted.

Service Connection Claim

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  Service connection may be established under the 
provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that an appellant had a chronic 
condition in service or during the applicable presumptive 
period.  Service connection also may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

At her Travel Board hearing, the veteran contended that her 
Epstein Barr Virus is a result of receiving blood 
transfusions during the delivery of her child during active 
service, and that her health issues since service have been 
the result of her Epstein Barr Virus, which was not diagnosed 
until 1996.
 
The veteran's service entrance examination report does not 
indicate any disorders.  October 1983 service medical records 
submitted by the veteran reflect that she had a cesarean 
section and a postpartum hemorrhage which required 14 units 
of blood.  Available service medical records do not reflect a 
diagnosis of Epstein Barr Virus.  The veteran was discharged 
under the provisions of Army Regulation 635-200, Chapter 6 
(Separation Because of Hardship) in order to care for her 
child.  

Post-service private medical records reflect that the veteran 
went to the emergency room in 1985 for abdomen, neck and back 
pain and a fever.  She was given antibiotics and sent home 
after five days with no diagnoses of any disorder.  Private 
treatment records from December 1991 indicate the veteran was 
seen in the emergency room at the hospital where she was 
employed because she had hit her head on her night stand 
door.  She was treated for a severe headache and allowed to 
work her shift that evening.  In July 1995, she was treated 
by a private physician for abdominal pain with bowel spasms, 
and in September and October 1995 she was treated for 
irritable bowel syndrome.  In November 1995 she was treated 
for chest pain, acute gastritis and diarrhea.  A radiograph 
was done of her heart which showed no active cardiopulmonary 
disease and stool samples were taken which showed light usual 
bowel flora, and no salmonella, shigella, campylobacter or e-
coli bacteria.  She was not diagnosed with any disorder.  
Blood tests performed in February 1996 reflected that she had 
Epstein Barr Virus.  Private physician's records from October 
1997 reflect treatment for abnormal liver tests.  VA medical 
records from November 1997 to February 2001 reflect ongoing 
treatment for her Epstein Barr Virus, depression, gastro-
esophageal reflux disease, and irritable bowel syndrome.  A 
May 1998 general VA examination reflects that she has Epstein 
Barr Virus, but the examiner did not provide a nexus to 
service.  Although the veteran has had continuing medical 
problems, there is no competent medical evidence that her 
Epstein Barr Virus is due to service.  On the contrary, a 
July 2001 VA immunology examiner who had reviewed her entire 
claims file opined that it was much more likely that the 
veteran's Epstein Barr Virus occurred by the more usual means 
of personal contact than through the blood transfusions in 
1983.  Therefore, her service connection claim for Epstein 
Barr Virus must be denied.

The veteran's testimony and statements, along with the 
statements of her representative, her mother, her ex-husband 
and her husband, are included in the record.  As lay people 
with no apparent medical expertise or training, they are not 
competent to comment on the presence or etiology of a medical 
disorder.  Rather, medical evidence is needed to that effect.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In these 
statements, the veteran, her mother and her husband assert 
that her doctors told the veteran that it was most likely 
that her Epstein Barr Virus was the result of the blood 
transfusions she received in service; however, nothing in the 
veteran's medical records confirms these assertions.  In 
addition, these statements cannot be used to convey her 
doctors' opinions, since a lay account of a physician's 
statement, "filtered as it [is] through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  Accordingly, the service 
connection claim for E Epstein Barr Virus is denied as the 
evidence fails to establish that the disorder was incurred in 
or aggravated by service.  Since the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

New and material evidence to reopen the veteran's claim for 
service connection for Epstein Barr Virus has been received 
and the claim is reopened.  To this extent, the appeal is 
granted.

Service connection for Epstein Barr Virus is denied.


REMAND

The veteran was not provided with notice of the type of 
evidence necessary to establish an initial disability rating 
or an effective date, if service connection is granted for 
right hip and knee disorders on appeal.  In order to comply 
with the holding in Dingess, supra, with regards to VA's duty 
to notify and assist claimants in substantiating a claim for 
VA benefits, VA must provide such notice.  

The duty to assist includes obtaining additional medical 
records, VA treatment records and providing a VA medical 
examination or a medical opinion when necessary to make an 
adequate determination.  The veteran has provided service 
medical records indicating she was treated for injuries to 
her legs and had casts put on at medical facilities at Fort 
Jackson, South Carolina and Fort Huachuca, Arizona.  These 
records include photographs of her in a cast on her right 
leg.  The Board recognizes that several attempts have been 
made to locate the veteran's complete service medical 
records; however, on remand, VA should attempt to obtain the 
veteran's missing VA treatment records from the Fort Jackson 
and Fort Huachuca medical facilities.  Except for July 2001 
and July 2004 examination reports, the most recent VA medical 
record in the claims file is from February 2001.  On remand, 
VA should attempt to obtain any recent medical records 
regarding treatment for the veteran's claimed right hip and 
knee disorder(s).

After receipt of medical records, the veteran should be 
scheduled for an orthopedic examination for an opinion as to 
the etiology of any right knee and right hip disorder(s) 
diagnosed on examination, including whether it was incurred 
in, or was aggravated by, active duty or, if arthritis is 
found, whether it was manifested within one year after 
discharge from active duty.  



Accordingly, the case is REMANDED for the following actions:

1. The VA must review the entire file and 
ensure that all notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2005), as well as 
VAOPGCPREC 7-2004.  In particular, VA 
must send the veteran a corrective 
notice, that explains the information or 
evidence needed to establish an initial 
disability rating and an effective date, 
if service connection for a right hip or 
right knee disorder is granted, as 
outlined by the Court in Dingess, supra, 
19 Vet. App. 473 (2006).  The claims file 
must include documentation that VA has 
complied with VA's duties to notify and 
assist a claimant.

2. VA should ask the veteran to identify 
all health care providers that have 
treated her for her right hip and knee 
since February 2001 through the present.  
VA should attempt to obtain records from 
each health care provider she identifies 
that might have available records, if not 
already in the claims file.  In 
particular, VA should obtain any missing 
service medical records from the medical 
facilities in Fort Jackson, South 
Carolina and the Fort Huachuca, Arizona.  
If the records are unavailable, please 
have the provider(s) so indicate.

3.  After completion of 1 and 2 above, VA 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to identify any disorder(s) 
of the right hip and right knee, to 
include arthritis, with an opinion as to 
its etiology.  The claims file and 
treatment records must be made available 
to, and be reviewed by, the examiner in 
connection with the examination, and the 
report should so indicate.  The examiner 
should perform any tests or studies 
deemed necessary for an accurate 
assessment, including X-ray examination 
and range of motion studies expressed in 
degrees.  After all relevant evidence in 
the claims file is reviewed and a 
thorough clinical examination is 
conducted, the examiner should offer an 
opinion as to: (1) whether the veteran 
has any disorder(s) of her right hip or 
knee, to include arthritis; and (2) 
whether it is at least as likely as not 
(50 percent or more probability) that 
such disorder(s) is etiologically related 
to the veteran's period of active duty 
(to include a fall during basic 
training).  If arthritis is found, the 
examiner should indicate whether it was 
manifested within one year of service and 
whether it is due to the aging process.  
If the etiology of the diagnosed disorder 
is attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  

The examiner should give detailed 
clinical findings and clearly outline the 
rationale for any opinion expressed. If 
any requested medical opinion cannot be 
given, the examiner should state the 
reason why.

4.  After the above development has been 
completed, VA should readjudicate the 
appellant's claims.  If any determination 
remains unfavorable to the appellant, she 
and her attorney should be provided with 
a supplemental statement of the case and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claims.  38 
C.F.R. § 3.655 (2005).  The appellant and her representative 
have the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


